DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 teaches that the surface area of the ink is at least about 40 m2/g. However, this is indefinite as the liquid ink is not defined by its surface area to weight ratio, and such properties would be controlled by the container containing the ink, which would not further define the ink.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-13, 15-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ikenuma et al. (US 2016/0064726), in view of Haque et al. (US 2017/0184528), in view of Hayner et al. (US 2017/0141387).
Regarding claim 1
Ikenuma teaches dispersing graphene oxide in a solution (i.e. first solvent) and mixing with an active material to form a first mixture, then then reducing the graphene oxide to form a second mixture, along with a step of adding a third mixture comprising a binder, a conductive additive, and a solvent (second solvent) (paragraph 0014).
Ikenuma teaches that as the solvent in which the graphene oxide, or reduced graphene oxide, is dispersed in can be a polar solvent such as methanol, ethanol, acetone, DMF, NMP, DMSO, and a mixed solution of any two or more of the above (i.e. third solvent). As such the use of a third solvent is obvious as because combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069.

Although, Ikenuma does not teach the use of a defoamer, Ikenuma does teach an ink comprising reduced graphene oxide. However, Hayner teaches that defoamers may be used as an additive in a reduced graphene oxide slurry or ink (paragraphs 0068 and 0076). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Ikenuma by including a defoamer in the reduced graphene oxide ink, with a reasonable expectation of success, as suggested by Hayner, and the expected benefit of not having bubbles and/or foam interfere with the composition.
Regarding claims 2-4
Ikenuma teaches the use of polyvinylidene fluoride (PVDF) binder, acetylene black as a conductive additive and NMP as the solvent  (paragraph 0151). 
Regarding claim 5
Haque teaches that Triton x-100 may be used as the surfactant (paragraph 0029).
Regarding claim 7

Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claims 9-13
With respect to the order of mixing, Ikenuma teaches mixing the different components separately, but does not teach the exact order as claimed. However, it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see MPEP 2144.04, section C, and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and In re Gibson, 39 F.2d 975, 5USPQ 230 (CCPA 1930).
Although, Ikenuma is silent as to heating up the solvent for the binder then cooling after dissolving the binder the use of heat to help dissolve components and its effects are obvious absent any evidence of new or unexpected results.
Regarding claims 15 and 21
The use of heat in the dissolution of compounds is well known. Room temperature is generally around 25 C, and the boiling point of water is 100 C. Therefore the use of heat within the claimed temperature range to aid is dissolution of a solute is above, absent any evidence of new or unexpected results.

Determining the optimal time of addition of a binder to solution is well within the level of the ordinarily skilled artisan, absent evidence of new or unexpected results.
Regarding claim 18
The mixing speed is seen as obvious absent evidence of new or unexpected results.
Regarding claim 20
In general, the transposition of process steps, or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes. Ex parte Rubin (POBA 1959) 128 U.S.P.Q. 440, Cohn v. Comr. Pats. (DCDC 1966) 251 F Supp 378, 148 U.S.P.Q. 486.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ikenuma et al. (US 2016/0064726), in view of Haque et al. (US 2017/0184528), in view of Hayner et al. (US 2017/0141387), as applied to claims 1-5, 7, and 9-13 above, in view of Anderson et al. (USP 6,280,879).
Regarding claims 6 and 14
Haynor teaches the use of a defoamer, but does not state what specific defoamers are used. However, Anderson directed towards similar compositions teaches that as a defoaming agent mineral oil is preferred (column 6, lines 28-30). Therefore, it would have been prima facie obvious at the time of the invention to use mineral oil as the defoamer.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 4 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12, 14-19 and 22 of copending Application No. 16/203,694 (reference application). 
Regarding claims 1 and 4
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘694 reference teaches a conductive ink comprising graphene nanosheets (i.e. reduced graphene oxide) and graphene oxide nanosheets, an additive comprising silver nanowires or silver nanoparticles (i.e. conductive additive), and a solvent (claim 1). The ‘694 reference also teaches the use of a binder, surfactant, and defoamer (claim 18). It is noted that such an ink as taught by the ‘694 reference would be a dispersion.
Regarding claim 7
The reference teaches a viscosity of at most about 40 centipoise (claim 15).
There is no limitation requiring the three solvents to be different solvents, and when such an embodiment is combined to form an ink, it would then consist of one solvent. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art fairly teaches or suggest mixing the graphene solution under the degree of vacuum as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734